      Case: 4:19-cv-00988 Doc. #: 1 Filed: 04/24/19 Page: 1 of 3 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI

CARTESSA SMITH                                   )
     Plaintiff                                   )
                                                 )
VS.                                              )   Case No. 4:19-cv-00988
                                                 )
GREAT CIRCLE                                     )
    Defendant                                    )   JURY TRIAL DEMANDED

                                         COMPLAINT

PLAINTIFF, by counsel, sets forth her Complaint against Defendant as follows:

   1. This cause of action is brought pursuant to Title VII of the Civil Rights Act

   2. Plaintiff is a natural person residing in Missouri.

   3. The events giving rise to this cause of action occurred in Missouri.

   4. Defendant is an entity employing individuals in the State of Missouri.

   5. Plaintiff was an employee of Defendant at its location in St. James, Missouri from March
      2016 to November 2017.

   6. Plaintiff is African-American.

   7. Defendant employed Plaintiff as a therapist.

   8. At the time of Plaintiff’s hire, Plaintiff was the only African-American therapist employed
      by Defendant at its location in St. James, Missouri.

   9. As a therapist, Defendant’s duties included providing group therapy, individual therapy
      and family therapy.

   10. While employed by Defendant, Plaintiff was the target of unwelcome comments by white
       co-workers.

   11. Said comments included statements that Plaintiff looked “fierce”, “unapproachable”, and
       “abrasive”.

   12. Said comments were directed at Plaintiff because of Plaintiff’s race.

   13. Said comments were severe and pervasive.

   14. Plaintiff reported the unwelcome comments to her superiors.
   Case: 4:19-cv-00988 Doc. #: 1 Filed: 04/24/19 Page: 2 of 3 PageID #: 2



15. Plaintiff was also the subject of multiple incidents of unwanted touching and grabbing by
    co-workers.

16. Said unwanted contact was directed at Plaintiff because of Plaintiff’s race.

17. Said unwanted contact was severe and pervasive.

18. Plaintiff reported the unwanted contact to her superiors.

19. While employed by Defendant, Plaintiff became aware of complaints made by African-
    American clients of Defendants against staff of Defendant.

20. Said complaints included that African-American clients had been subjected to physical
    beatings, unnecessary restraints, and lack of proper hygiene.

21. Plaintiff reported the complaints of clients to her superiors.

22. In summer 2017 Plaintiff was promoted to the position of Associate Clinical Services
    Manager (“ACSM”) on a probationary basis.

23. White employees who were promoted to ACSM were not given a probationary period at
    the time of their promotion.

24. Prior to Plaintiff’s promotion, Plaintiff was required to interview with individuals of
    Defendant whom white candidates for the position did not have to interview with.

25. Following Plaintiff’s promotion, Plaintiff was the target of retaliation for Plaintiff’s
    previous complaints of racial discrimination and harassment.

26. In August 2017 Plaintiff was written up for not answering her phone while attending to a
    client in a severe state of distress.

27. Plaintiff’s actions were not a violation of Defendant’s policies or procedures.

28. Also, in August 2017 Plaintiff was again written up because Plaintiff discovered a file
    containing negative statements regarding Plaintiff’s work performance in the computer
    system.

29. Plaintiff had not committed any violation of Defendant’s policies or procedures to warrant
    said write-up.

30. In November 2017 Plaintiff was again written up for agreeing to switch her work shifts
    with a co-worker.

31. Plaintiff’s actions were permitted under Defendant’s rules and procedures.

32. Said write ups were made because of Plaintiff’s race and in retaliation for Plaintiff’s
    previous complaints of racial harassment and discrimination.
      Case: 4:19-cv-00988 Doc. #: 1 Filed: 04/24/19 Page: 3 of 3 PageID #: 3



   33. On or about November 27, 2017 Defendant terminated Plaintiff’s employment.

   34. Defendant terminated Plaintiff’s employment because of Plaintiff’s race and in retaliation
       for Plaintiff complaining about racial harassment and discrimination.

   35. As a result of Defendant’s actions, Plaintiff has been damaged.

   36. Defendant’s actions were willful, wanton, and made with evil motive or reckless
       indifference to Plaintiff’s rights.

   37. In February 2018 Plaintiff filed a Charge of Discrimination with the EEOC. A true and
       accurate copy is attached hereto as Exhibit 1 and incorporated herein by reference.

   38. On March 21, 2019 the EEOC issued Plaintiff a Notice of Right to Sue. A true and accurate
       copy is attached hereto as Exhibit 2 and incorporated herein by reference.

   39. Plaintiff requests a Trial by Jury.

WHEREFORE Plaintiff prays the Court for judgment against Defendant for Plaintiff’s damages,
costs, attorney fees, punitive damages, and such other relief as is just and proper.


                                                       LAMPERT LAW OFFICE, LLC

                                                       By:/s/ Raymond Lampert___________
                                                          Raymond Lampert, #57567MO
                                                          2847 S. Ingram Mill Rd., Ste A-100
                                                          Springfield, MO 65804
                                                          Phone: (417) 886-3330
                                                          Fax: (417) 886-8186
                                                          ray@lampertlaw.net
                                                          Attorney for Plaintiff
                                                          Appearing Pro Hac Vice
